                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK




    UNITED STATES OF AMERICA
                                                                       21-M-82 (RER)
                                   Plaintiff,
                                                               NOTICE OF APPEARANCE
                              v.

    DOUGLASS MACKEY

                                   Defendant.




NOTICE OF APPEARANCE OF TOR EKELAND AS ATTORNEY FOR DEFENDANT

      To the Clerk of the Court and all parties of record:

      Please take notice that the undersigned attorney is admitted to practice in this Court and

is retained as counsel for Defendant DOUGLASS MACKEY.


Dated: February 2, 2021
                                                    Respectfully submitted,

                                                    /s/ Tor Ekeland

                                                    Tor Ekeland (NYS Bar No. 4493631)
                                                    Tor Ekeland Law, PLLC

                                                    80 Wall Street
                                                    8th Floor
                                                    New York, NY
                                                    10005

                                                    (718) 737 - 7264
                                                    tor@torekeland.com

                                                    Attorneys for Defendant Douglass
                                                    Mackey
                                                1
